PER CURIAM.
Petitioner Edward P. Allen, Jr., sought the disqualification of Circuit Judge P. Kevin Davey on the ground that the attorney who represented Allen in the circuit court litigation had once testified for Davey’s adversary in a civil action between Davey and a former law partner. The motion to disqualify was denied without comment, Allen petitioned this court for a writ of prohibition, and a show cause order issued.
Having now considered the response filed on behalf of respondent Homes & Land Publishing, Ltd., which opposes Allen in the circuit court pending litigation, we find that the motion for disqualification was well taken. Robinson v. Tobin, 547 So.2d 714 (Fla. 3d DCA 1989). Accordingly, we grant the petition and issue the writ of prohibition, directing Judge Davey to enter an order of disqualification and request the Chief Circuit Judge to assign a new judge to preside over the action between Allen and Homes & Land Publishing, Ltd.
PETITION GRANTED.
JOANOS, KAHN and WEBSTER, JJ., concur.